By the Court —
Jenkins, J., delivering the opinion.
The error complained of is the refusal of the Court below to grant a new trial on account of error in the verdict.
The charge of the Court to the jury was quite as favorable to the defendant as he could desire. It was eminently an issue of fact. There was great conflict in the evidence, the solution of which was the province of the jury, and we think the Court below very properly refused to disturb the verdict. The judgment is affirmed.
Let the judgment be affirmed.